Citation Nr: 1627272	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  13-11 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from January 1951 to November 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On his April 2013 subsequent appeal form (VA Form 9), the Veteran indicated that he has profound hearing loss that is more significant than the January 2013 VA audiological examination revealed.  During the May 2016 videoconference hearing, the Veteran reported that his hearing loss had worsened and reiterated that the January 2013 VA audiological examination did not accurately reflect his level of bilateral hearing loss.  As the most recent (and only) VA audiological examination was in January 2013, and the Veteran has reported a worsening of his disability, the Board finds that a new VA examination is necessary to evaluate the current nature and severity of the Veteran's hearing loss disability.

In light of the remand, relevant ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records.

2.  Thereafter, schedule the Veteran for a VA audiological examination to evaluate the current nature and severity of his service-connected bilateral hearing loss disability.  The electronic claims folder, including a copy of this remand, must be provided to and reviewed by the examiner in conjunction with the requested VA examination.  The VA examiner should indicate all present symptoms and manifestations attributable to hearing loss in accordance with the applicable rating criteria found at 38 C.F.R. § 4.85, Diagnostic Code 6100.

The examiner should further comment on the nature and extent of any impairment of social and/or occupational functioning due to hearing loss that would be expected given the degree of severity of the disability found.  The examiner is specifically requested to fully describe the functional effects of the Veteran's service-connected bilateral hearing loss on his ability to perform the acts required for employment as a musician.

The examiner's attention is called to the Veteran's hearing testimony, in which he reports that he no longer has absolute tone perception required of a musician.  Additionally, the examiner's attention is called to the January 2013 VA examination, in which the examiner determined that the Veteran's bilateral hearing loss disability impacts ordinary conditions of daily life, including his ability to work.

3.  Then, review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.

4.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




